Citation Nr: 0940369	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-30 644	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee sprain, effective prior to February 5, 2007.

2.  Entitlement to a rating in excess of 60 percent for a 
total right knee replacement, effective April 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
January 1959.

In a rating action in January 2004, the RO confirmed and 
continued the 10 percent schedular rating then in effect for 
the Veteran's service-connected right knee disability, 
characterized as a right knee sprain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  The Veteran disagreed with that 
rating, and this appeal ensued.

On February 5, 2007, the Veteran was hospitalized by VA for a 
total right knee replacement.  Due to his surgery and lengthy 
period of convalescence, he was assigned a temporary total 
rating from February 5, 2007 through March 31, 2007.  
38 C.F.R. § 4.30 (2007).  Thereafter, the RO assigned a 100 
percent schedular rating from April 1, 2007 through March 31, 
2008, followed by a 60 percent schedular evaluation for his 
total right knee replacement, effective April 1, 2008.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).

In May 2006, during the course of the appeal, the Veteran had 
a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  This case was 
remanded by the Board in July 2007 for further development.

In April 2009, VA received the Veteran's claim of entitlement 
to a total rating due to unemployability caused by his 
service-connected disabilities (VA Form 21-8940).  That claim 
has not been certified to the Board on appeal, nor has it 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over that claim and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 20.101 (2009).  It is referred to 
the RO, however, for appropriate action.


FINDING OF FACT

On April 20, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that he wished to 
withdraw his claim of entitlement to an increased rating for 
his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On April 20, 2009, prior to the promulgation of a decision in 
this appeal, VA received notice from the Veteran that he 
wished to withdraw his appeal for an increased rating for his 
service-connected right knee disability.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


